DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is intended by the statement “the subacromial bursa mentioned in Claim 1 is masked by “subacromial” or “greater tubercle of humerus.”  The statement is 
Examiner notes that the placement of the statement does render the bounds of the claimed subject matter as being indefinite. Examiner suggests Applicant place the statement into the remarks section rather than in the claim section or explicitly claim the statement in the body of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (Normal Shoulder Ultrasound: Anatomy and Technique) in view of Moser (Information for You – Shoulder Impingement).
Regarding claim 1, Gupta et al disclose an ultrasound guidance method of a subacromial bursa comprising the steps of:
unfolding and extending a hand of a patient (fig.12a);
facing the palm of the hand downward and rotating the hand toward the abdomen (fig.12a);
moving an ultrasound detector to a sagittal plane around a greater tubercle of the humerus (fig. 5); and
imaging a subacromial bursal in a display through said ultrasonic detector for drawing the bursal fluid (fig. 14, p.211 – Dynamic Assessment of Subacromial Bursal Bunching – subacromial impingement is implied to present when there is a pooling of fluid in the subacromial bursa);
wherein said ultrasonic detector and an image in the display are parallel when the ultrasonic detector moves to the sagittal plane (as stated in the specification, sonographic coronal plane, p.211 – Dynamic Assessment of Subacromial Bursal Bunching).
Gupta fail to explicitly disclose holding the rotating side of the elbow of the hand by another hand of the patient, thereby enabling bursal fluid to gather in the subacromial bursa.
However, Moser teaches in the same medical field of endeavor (p.2 - about your shoulder), unfolding and extending a hand of a patient, facing the palm of the hand downward and rotating the hand toward the abdomen; holding the rotating side of the elbow of the hand 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body positioning including the option of a cross body positioning (fig.12a) of Gupta et al with the cross body positioning and holding the rotating side of the elbow of the hand by another hand of the patient, thereby enabling bursal fluid to gather in the subacromial bursa of Moser as it would provide a well-known patient positioning for patients suffering from shoulder impingement to target the bursal space where fluid is located (Moser - when the bursa becomes pinched, p.2 – what is impingement?).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (Normal Shoulder Ultrasound: Anatomy and Technique) in view of Moser (Information for You – Shoulder Impingement) and further in view of Lee et al (Comprehensive Shoulder US Examination: A standardized Approach with Multimodality Correlation for Common Shoulder Disease).
Regarding claim 1, Gupta et al disclose an injection method of a subacromial bursa comprising the steps of:
unfolding and extending a hand of a patient (fig.12a);
facing the palm of the hand downward and rotating the hand toward the abdomen (fig.12a);

imaging a subacromial bursal in a display through the ultrasonic detector for drawing the bursal fluid (fig. 14, p.211 – Dynamic Assessment of Subacromial Bursal Bunching – subacromial impingement is implied to present when there is a pooling of fluid in the subacromial bursa);
wherein said ultrasonic detector and an image in the display are parallel when the ultrasonic detector moves to the sagittal plane (as stated in the specification, sonographic coronal plane, p.211 – Dynamic Assessment of Subacromial Bursal Bunching).
Gupta fail to explicitly disclose holding the rotating side of the elbow of the hand by another hand and dislocating the greater tubercle of the humerus and the subacromial bursa.
However, Moser teaches in the same medical field of endeavor (p.2 - about your shoulder), unfolding and extending a hand of a patient, facing the palm of the hand downward and rotating the hand toward the abdomen; holding the rotating side of the elbow of the hand by another hand and dislocating the greater tubercle of the humerus and the subacromial bursa (p.7, Figure representing cross body stretch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body positioning including the option of a cross body positioning (fig.12a) of Gupta et al with the cross body positioning and holding the rotating side of the elbow of the hand by another hand causing dislocation of Moser as it would provide a well-known patient positioning for patients suffering from shoulder impingement to target the 
Gupta et al as modified by Moser fail to explicitly disclose injecting through near-end needle insertion from long axis of supraspinatus tendon; drawing a bursal fluid in said subacromial bursal by an injecting needle, wherein an inserting angle is over 15 degrees.
However, Lee et al teach in the same medical field of endeavor, injecting through near-end needle insertion from long axis of supraspinatus tendon (p.1615, col. 1 - SASD bursa is identified and dynamic ultrasound of the supraspinatus = SST is performed to evaluate subacromial impingement); drawing a bursal fluid in said subacromial bursal by an injecting needle (p.1623, col.1, para. 1 - SASD = subacromial-subdeltoid aspiration), wherein an inserting angle is over 15 degrees (the claim does not disclose the axis to which the angle is “over 15 degrees”, it is understood that the angle would be above 15 degrees when taken with respect to at least one possible axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body positioning of the patient for the location of subacromial bursa of Gupta et al as modified by Moser with injecting through near-end needle insertion from long axis of supraspinatus tendon; drawing a bursal fluid in said subacromial bursal by an injecting needle, wherein an inserting angle is over 15 degrees of Lee et al as it would provide needle guidance for joint aspiration as performed during shoulder ultrasound examination as set forth in Lee et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793